28 Mich. App. 594 (1970)
184 N.W.2d 471
PEOPLE
v.
MORGAN
Docket No. 9508.
Michigan Court of Appeals.
Decided December 8, 1970.
*595 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
William R. Stackpoole, for defendant on appeal.
Before: J.H. GILLIS, P.J., and V.J. BRENNAN and O'HARA,[*] JJ.
PER CURIAM.
Defendant was originally charged with armed robbery. In the presence of counsel, he pleaded guilty to the lesser included offense of assault with intent to rob while armed. On appeal he seeks to withdraw the plea claiming that the acceptance was invalid because of the failure of the trial judge to explain the differences between the elements of the offense originally charged and the offense to which he pleaded guilty. The people move to affirm.
No such explanation is required. GCR 1963, 785.3(2); People v. Torns (1970), 23 Mich App 238; People v. Bartlett (1969), 17 Mich App 205. It is not necessary that the record affirmatively show that the defendant was aware of the elements of the crimes. People v. Torns, supra; People v. Ferguson (1968), 13 Mich App 362.
Defendant also claims that the acceptance of his plea was invalid because the record does not affirmatively show that he drew the gun with which he was armed nor that his victims saw the gun before he took the money. At the time of defendant's plea he testified that he was armed with a gun, *596 that he used the gun in committing the robbery, and that his victims saw the gun. There was ample testimony to show that defendant had committed the crime to which he pleaded guilty. MCLA § 750.89 (Stat Ann 1962 Rev § 28.284).
The trial judge did not err in accepting defendant's plea of guilty. Motion to affirm is granted.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.